Citation Nr: 0313095	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  96-48 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to an increased rating for a service connected 
left knee disorder, currently evaluated as 10 percent 
disabling.

Entitlement to an increased rating for a service connected 
right knee disorder, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from August 1989 to October 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  That decision denied compensable 
ratings for left and right knee disorders.  A December 1996 
decision granted a temporary total disability rating for the 
right knee from October 11, 1996 through November 30, 1996.  
A February 1997 decision granted a 10 percent rating for both 
the right and left knee disorders, effective June 21, 1995.

The Board remanded the claims to the RO for further 
development in February 1999.  The claims have since come 
under the jurisdiction of the Seattle, Washington RO.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence does not reasonably show that the veteran's 
left knee disorder is productive of more than slight knee 
impairment as a result of lateral instability or recurrent 
subluxation.

3.  The veteran has a diagnosis of arthritis of the left knee 
without clinical evidence of limitation of flexion to 60 
degrees or less or limitation of extension to 5 degrees or 
more.

4.  The evidence does not reasonably show that the veteran's 
right knee disorder is productive of more than slight knee 
impairment as a result of lateral instability or recurrent 
subluxation.

5.  The veteran has a diagnosis of arthritis of the right 
knee without clinical evidence of limitation of flexion to 60 
degrees or less or limitation of extension to 5 degrees or 
more.

6.  The veteran has mild functional limitation of motion of 
his knees associated with flare-ups of pain and swelling and 
findings of crepitation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for impairment of the left knee are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2002).

2.  The criteria for a separate evaluation of 10 percent for 
traumatic arthritis of the left knee are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5010 (2002).

3.  The criteria for an evaluation in excess of 10 percent 
for impairment of the right knee are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R § 4.71a, Diagnostic Code 5257 
(2002).

4.  The criteria for a separate evaluation of 10 percent for 
traumatic arthritis of the right knee are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5010 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO has 
obtained records of recent VA medical treatment has afforded 
him a VA examination to assess the severity of bilateral knee 
disorder.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a November 2002 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claims, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefits sought on appeal 
will be discussed in further detail below, in conjunction 
with the discussion of the specific facts of this case.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Factual Background

Service medical records indicate that the veteran sought 
treatment for pain in his right knee in September 1989.  
Service medical records noted that the veteran complained of 
bilateral knee pain on several occasions in 1992.  The August 
1994 separation examination report noted bilateral 
patellofemoral arthritis.  A February 1995 rating decision 
granted service connection for patellofemoral arthritis of 
each knee and assigned an initial noncompensable rating for 
each under Diagnostic Code 5257-5010.

A June 1995 VA treatment note stated that the veteran 
complained of sore knees.  He reported he could not remain in 
the same position for a long period of time due to the pain.  
No swelling, tenderness or effusion were noted on 
examination.  A June 1995 VA x-ray report noted no fractures 
or other acute osseous abnormalities in the left knee.  The 
right knee showed some calcific densities overlying the 
medial joint space.  There was a slight loss of joint space 
medially.  Some minimal hypertrophic changes were noted in 
the region of the tibial spines.

An August 1995 VA physical therapy note reported a diagnosis 
of bilateral degenerative joint disease in the knees.  An 
October 1995 VA treatment note indicated a range of motion of 
0 to 130 degrees bilaterally.  No ligamentous laxity, 
effusion or joint line tenderness was noted.  There was 
tenderness in the medial facet of the right patella.

A January 1996 private MRI report noted moderately developed 
degenerative changes of the patellofemoral joint and 
chondromalacia of the patella with a possible defect in the 
lateral aspect of the patella cartilage of the right knee.  
Heterogeneous signal area at the posterior aspect of the 
right knee joint, which might represent an osteochondral 
body, was also noted.

A June 1996 VA examination report stated that, on 
examination, there was no deformity of the knees.  In 
addition, no subluxation or lateral instability was noted.  
Range of motion showed hyperextension of 0 to 15 degrees on 
both sides.  Flexion was noted to be normal, from 0 to 130 
degrees, on both sides.  There was no wasting of the 
quadriceps noted on examination.  The examiner noted veteran 
had degenerative changes in his patellofemoral joints that 
were causing him to have mild discomfort in both knees.

Private treatment records from October 1996 indicated that 
the veteran had an arthroscopic chondroplasty of the patella 
and a lateral retinacular release of the right knee.  A 
foreign body was also removed from his left leg.  Follow-up 
private treatment notes from October 1996 noted that the 
veteran's left knee was fine post-excision of a foreign body.  
Significant effusion was noted in the right knee.  The knee 
was aspirated on three occasions.  A November 1996 private 
treatment note indicated that the right knee was better.  
Swelling and discomfort were diminished while range of motion 
had increased.

The veteran testified at a hearing held at the RO in December 
1996.  The veteran stated that he had recently had surgery on 
his right knee.  He reported that, prior to surgery, both 
knees had limited strength.  In addition, the veteran stated 
that he experienced pain in both knees.  The veteran 
testified that he was going to have surgery on his left knee 
in January or February of 1997.  He reported that the pain in 
his right knee had lessened since his surgery, but he still 
experienced instability.

An October 1997 VA x-ray report noted multiple calcified 
fragments superior to the proximal tibia, which may have been 
intra-articular, in the right knee.  The report also noted 
mild right knee osteoarthritis.  No x-rays of the left knee 
were taken at that time.

An April 1999 VA treatment note stated that the veteran 
complained of bilateral knee pain.  On examination, the knees 
were nontender and without bony deformity or effusion.  
Patellar apprehension test was negative bilaterally.  There 
was medial joint line tenderness in the left knee and 
retropatellar pain with compression of the tibiopatellar 
tendon.  There was also medial collateral ligamentous laxity 
noted in the left knee.  Range of motion was full in both 
knees with complaints of pain at 140 degrees of flexion in 
the left knee.  The veteran was able to do squats without 
difficulty.  A July 1999 VA x-ray report indicated that there 
was mild degenerative joint disease of the patellofemoral 
joints bilaterally.

A November 2002 VA examination report noted that the veteran 
complained of constant dull pain in his knees, right greater 
than left.  The veteran reported that the knee pain was 
present 20 to 25 days a month.  Pain was approximately 3-4/10 
in the right knee and 1-2/10 in the left knee.  The veteran 
also stated that he experienced recurrent subluxations about 
once every two months, during which pain increased to 10/10 
in the affected knee.  He also had swelling for three to four 
days after the subluxation.  He indicated that he had missed 
no time from work as a result of his bilateral knee 
disabilities.  The most recent treatment had been in April 
2002 when he had had fluid drained from the knee.  On 
examination, the veteran walked in the hall without a limp.  
On level walking pain was subjectively estimated as 2/10 in 
the right knee with no pain in the left knee.  With heel and 
toe walking right knee pain increased to 3/10 and 2/10.  He 
had an onset of bilateral knee pain at 45 degrees of knee 
flexion during deep knee bends.  The pain increased to a 
maximum of 90 degrees of flexion.  There was no giving away 
or instability noted.  There was tenderness over both medial 
knees to palpation.  There was no laxity of the cruciate or 
collateral ligaments of either knee.  There was no effusion, 
nor any increased warmth of either knee.  There was a 
negative McMurray's of both knees.  There was apprehension 
with lateral subluxation of both patellae.  There was mild 
crepitus of both patellofemoral joints with flexion and 
extension of both knees.  Range of motion was 0 to 135 
degrees with no pain either anteriorly by the patellae or 
posteriorly in the knees.  The was 1 centimeter atrophy of 
the left calf.

A November 2002 VA x-ray report, taken in conjunction with 
the VA examination, noted calcification adjacent to the 
medial femoral condyle, consistent with old avulsion injury 
of the medial collateral ligament in the left knee.  No bony 
or soft tissue abnormality was noted in the right knee.  The 
VA examiner commented that the veteran had bilateral knee 
conditions with repeated lateral subluxations of both 
patellofemoral joints and patellofemoral degenerative 
arthritis of both knees.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under Diagnostic Code 5256, a 30 percent evaluation is 
assigned for ankylosis of the knee in a favorable angle in 
full extension or in slight flexion between 0 and 10 degrees.  
A 40 percent rating is available where there is ankylosis in 
flexion between 10 and 20 degrees.  If there is ankylosis in 
flexion between 20 and 45 degrees a 50 percent rating is 
appropriate.  A rating of 60 percent is assigned for 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, a 10 percent rating is 
appropriate for a slight case of knee impairment, including 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation is provided for a moderate case of knee 
impairment.  A 30 percent evaluation is provided for a severe 
case.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a 0 percent rating.  When flexion is 
limited to 45 degrees, a 10 percent rating is assigned.  A 20 
percent rating is appropriate where flexion is limited to 30 
degrees.  A 30 percent rating is assigned in the case of 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a 0 percent rating.  When extension 
is limited to 10 degrees, a 10 percent rating is assigned.  A 
20 percent rating is appropriate where extension is limited 
to 15 degrees.  A 30 percent rating is assigned in the case 
of extension limited to 20 degrees.  A 40 percent rating is 
appropriate where extension is limited to 30 degrees.  A 50 
percent rating is assigned for limitation of extension to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

The Board notes that the veteran has been diagnosed with 
bilateral degenerative joint disease of the knees.  In a 
General Counsel opinion, VAOGCPREC 23-97 (July 1, 1997), 
General Counsel established that when a veteran has arthritis 
and is rated separately under instability of the knee, 
Diagnostic Code 5257, those two disabilities may be rated 
separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 
5010 and 5257.  See also VAOGCPREC 9-98 (August 14, 1998).

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved, in 
this instance under Diagnostic Codes 5260 and 5261.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against a rating in excess 
of 10 percent for either a left or right knee disorder under 
Diagnostic Code 5257.  However, the evidence does support a 
grant of separate ratings of 10 percent for traumatic 
arthritis of the left and right knees.  The reasons follow.

A rating under Diagnostic Code 5256 is not appropriate as 
there is no clinical evidence of ankylosis of the left knee.

The veteran is currently in receipt of a rating of 10 percent 
for his bilateral knee disabilities under Diagnostic Code 
5257-5010.  Under Diagnostic Code 5257 a 10 percent rating is 
warranted when the clinical evidence shows mild impairment of 
the knee due to lateral instability or recurrent subluxation.  
The November 2002 VA examination report did not note 
subluxation of the knees at that time although the veteran 
reported subluxations occurring about once every two months.  
However, range of motion was noted to be full, and there was 
no instability or ligamentous laxity noted at that time.  
Earlier records do not show significant subluxations at least 
until the episodes that precipitated sugery in October 1996.  
A temporary total rating was granted for the period of 
surgery and recuperation.  Subsequently, the April 1999 VA 
treatment note reported that the veteran complained of pain 
on motion of the left knee at 140 degrees but he was able to 
do squats without difficulty.  Although some laxity was 
reported in the left knee at that time, a review of the the 
medical records throughout the pendency of this claim does 
not show more than mild subluxation or laxity of either knee.  
Accordingly, the evidence does not support a rating in excess 
of 10 percent under Diagnostic Code 5257 at this time.

The Board notes that, as the veteran is appropriately rated 
under Diagnostic Code 5257, a separate rating is available 
where the veteran is diagnosed with arthritis of the knee.  
In this instance, degenerative joint disease has been noted 
in both knees.  Specifically, a July 1999 VA x-ray report 
noted mild degenerative joint disease of the patellofemoral 
joints, bilaterally.

Under Diagnostic Code 5010 arthritis established by x-ray 
findings is rated according to limitation of motion for the 
joint or joints involved, in this instance under Diagnostic 
Codes 5260 and 5261.  Compensable limitation of either 
flexion or extension has not been noted in any of the 
developed records.  Clinical evidence of record indicates 
that the veteran's range of motion bilaterally has 
consistently been between 0 to 130 degrees and 0 to 135 
degrees.  Clearly, the requirements for a compensable rating 
under Diagnostic Code 5260 or 5261 are not met.  

A 10 percent rating may be assigned where there is limitation 
of motion confirmed by findings such as swelling or painful 
motion.  The functional equivalent of limitation of motion 
due to less or more movement than normal, weakened movement, 
excess fatigability, incoordination, and pain on movement 
must also be considered.  See DeLuca, 8 Vet. App. 202 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The evidence shows 
that objective range of motion in the veteran's knees is only 
minimally limited at most.  However, he has complaints of 
pain and of periodic swelling when his knees subluxate, and 
he has had periodic aspiration of his right knee.  
Crepitation has also been shown.  He has also limited 
activity, especially sporting activity, when a flare-up of 
pain/subluxation occurs.  Considering the additional 
limitation of motion and functional impairment associated 
with swelling and flare-ups of pain, the Board concludes that 
a separate 10 percent rating is warranted for each knee.  
38 C.F.R. § 4.71a, Diagnostic Code 5010; DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).

The above decision is based on the VA Schedule for Rating 
Disabilities.  Under 38 C.F.R. § 3.321(b)(1), in the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
submission, is authorized to approve an extraschedular 
evaluation upon a finding that the case presents such an 
unusual  or exceptional disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render application of the 
regular scheduler criteria impractical.  In Floyd v. Brown, 9 
Vet. App. 88, 96 (1996), the Court held that the Board does 
not have jurisdiction to assign extra-schedular evaluations 
under 38 C.F.R. § 3.321(b)(1), in the first instance.  
However, there is no evidence that the veteran's bilateral 
knee disabilities alone have caused such marked interference 
with employment or necessitated frequent periods of 
hospitalization for the periods at issue such as would render 
impractical the application of the regular schedular 
standards.  At the most recent VA examination the veteran 
reported that he had been a store manager for the past 4 and 
2/3 years and had missed no time for work because of his 
knees.  He underwent knee surgery in 1996 but has not had 
frequent hospitalizations for treatment of his knees.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating under Diagnostic Code 5257 
for a left knee disorder, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to a separate rating of 10 percent for 
degenerative arthritis of the left knee is granted, subject 
to the laws and regulations that govern the award of monetary 
benefits.

Entitlement to an increased rating under Diagnostic Code 5257 
for a right knee disorder, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to a separate rating of 10 percent for 
degenerative arthritis of the right knee is granted, subject 
to the laws and regulations that govern the award of monetary 
benefits.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

